Dear Secretary Carnahan:
This opinion letter responds to your request dated October 7, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Herman Kriegshauser regarding a proposed constitutional amendment to amend Article X of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to provide a Missouri state income tax credit of 60% of the amount of contributions or donations made by individuals and corporations to Missouri public schools, higher education colleges and universities, and incorporated and operated educational not-for-profit corporations, organizations, institutions and foundations, in addition to the deductions currently allowed to the contributor or donor for their federal and state income taxes, with certain exceptions?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by *Page 2 
statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  CHRIS KOSTER
  Attorney General *Page 1